EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments filed 07/19/2022 with respect to amended claims 1 and 50 have been fully considered and are persuasive. Examiner agrees the amendments made to claim 50 overcome the 112 rejection of claim 50. Therefore, the 112 (pre-AIA ), 2nd paragraph, rejection of claims 50-52 has been withdrawn. Examiner also agrees Wright et al. fails to disclose or suggest the handle configured to be manipulated to cause sequential movement of the second sleeve and the third sleeve to sequentially transition the prosthetic valve from the collapsed state to a partially expanded state and from the partially expanded state to a fully expanded state as now required by amended claim 1. Therefore, the 102(b) rejection of claims 37-41 and 44-46 by Wright et al. has been withdrawn. 
Allowable Subject Matter
Claims 37-56 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 37-46, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the handle configured to be to cause sequential movement of the second sleeve and the third sleeve to sequentially transition the prosthetic heart valve from (i) the collapsed state to a partially expanded state and (ii) from the partially released state to a fully expanded state.
Regarding claims 47-56, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, manipulating the handle to cause sequential movement of the second sleeve and the third sleeve to sequentially transition the prosthetic heart valve from (i) the collapsed state to a partially expanded state and (ii) from the partially released state to a fully expanded state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        July 28, 2022